Tenney, J., orally.
— The object of the bill is to obtain payment of a debt, said to be due from one of the defendants. Whether he was indebted, was a question upon which he has the right to a jury trial. If by a judgment at law, the indebtment had been fixed, equity might interpose a relief against the alleged fraud. Here has been no judgment. The debt may or may not be due. It may be that no judgment can be obtained; and if a judgment be obtained, it may be enforced in the common mode, from property in .possession of the debtor. Although property is alleged to have been fraudulently transferred, it is not stated that the debtor has not other property sufficient to pay his indebtment to the plaintiff. It may be voluntarily paid.
The statute authority to insert a bill in equity, into a writ of attachment, gives no jurisdiction in equity, before the obtain ment of a judgment. The attachment may be intended to respond the decree. Demurrer allowed.

Bill dismissed.